ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_02_FR.txt.                                                                                                  36




                                             OPINION INDIVIDUELLE
                                       DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]
                                               table des matières

                                                                                         Paragraphes

                      I. Prolégomènes : quelques considérations introductives
                         ­formulées dans une perspective historique                            1-6
                    II. Les mesures conservatoires dans les affaires portées
                        devant la Cour au titre de la convention sur le génocide              7-14
                         1. Les mesures conservatoires dans la première affaire relative
                            à l’Application de la convention sur le génocide (Bosnie-­
                            Herzégovine c. Yougoslavie (Serbie-et-Monténégro)8-12
                         2. Les mesures conservatoires en la présente espèce relative à
                            l’Application de la convention sur le génocide13-14
                   III. Travaux d’établissement des faits sur le plan interna-
                        tional : les passages pertinents des rapports de la mission
                        internationale indépendante d’établissement des faits des
                        Nations Unies sur le Myanmar                                         15-40
                         1. Le rapport de la mission sur le Myanmar du 12 septembre
                            201820-28
                         2. Le rapport de la mission sur le Myanmar du 8 août 2019     29-34
                         3. Les « constatations détaillées » de la mission sur le Myan-
                            mar du 16 septembre 2019                                   35-40
                   IV. Travaux d’établissement des faits sur le plan interna-
                       tional : les rapports de la rapporteuse spéciale des
                       Nations Unies sur les droits de l’homme au Myanmar                    41-52
                         1. Le rapport de la rapporteuse spéciale sur la situation des
                            droits de l’homme au Myanmar du 30 août 2019                     42-44
                         2. Le rapport de la rapporteuse spéciale sur la situation des
                            droits de l’homme au Myanmar du 2 mai 2019                       45-47
                         3. Le rapport de la rapporteuse spéciale sur la situation des
                            droits de l’homme au Myanmar du 20 août 2018                     48-52
                     V. Les mesures conservatoires et l’impératif de remédier à
                        l’extrême vulnérabilité des victimes                                 53-74
                         1. L’héritage de la deuxième conférence mondiale sur les
                            droits de l’homme (1993), du point de vue de l’attention
                            portée à la vulnérabilité humaine                                55-65

                                                                                                 37




03 CIJ1180 Cançado Trindade.indd 71                                                                   24/03/22 15:40

    application de convention génocide (op. ind. cançado trindade)         37

      2. La jurisprudence internationale et la nécessité de traiter
         comme il se doit la vulnérabilité humaine                       66-74
         a) Eléments attestant la pertinence de la prise en compte
            de la vulnérabilité des victimes                             66-69
         b) L’invocation de cas d’extrême vulnérabilité humaine          70-74

 VI. L’importance primordiale de la sauvegarde des droits fon-
     damentaux au moyen de mesures conservatoires, dans le
     domaine du JUS COGENS                                               75-87
      1. Des droits fondamentaux, et non « plausibles »                  75-80
      2. Le jus cogens au titre de la convention sur le génocide et du
         droit international coutumier correspondant                     81-87
VII. Epilogue                                                            88-94


      I. Prolégomènes : quelques considérations introductives
             formulées dans une perspective historique

   1. J’ai voté en faveur de la présente ordonnance en indication de
mesures conservatoires que la Cour vient d’adopter dans l’aﬀaire relative
à l’Application de la convention pour la prévention et la répression du crime
de génocide (Gambie c. Myanmar) [ci-après Application de la convention
sur le génocide], et ce — il convient de le souligner —, à l’unanimité. Les
mesures conservatoires qui ont été indiquées visent à apporter la protec-
tion nécessaire à des êtres humains qui se trouvent de longue date dans
une situation d’extrême vulnérabilité.
   2. En la présente espèce, la Cour était de nouveau saisie sur la base de
la convention sur le génocide de 1948. A l’époque où celle-ci a été adop-
tée, le 9 décembre 1948, à la veille de l’adoption de la Déclaration univer-
selle des droits de l’homme (le 10 décembre 1948), la Cour, créée en
juin 1945, n’avait démarré ses travaux que depuis quelques années. Peu de
temps après, c’est-à-dire encore pendant ses toutes premières années
d’existence, elle était déjà appelée à se prononcer sur la convention, don-
nant ainsi, le 28 mai 1951, son avis consultatif sur les Réserves à la conven-
tion sur le génocide.
   3. De longues années se sont ensuite écoulées avant que la Cour ne soit
saisie de deux aﬀaires contentieuses successives portant spéciﬁquement
sur la convention sur le génocide et concernant les victimes des guerres et
de la dévastation dans les Balkans pendant la dernière décennie du
XXe siècle (aﬀaires relatives à l’Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-
et-Monténégro) [ci-après Application de la convention sur le génocide
(Bosnie-Herzégovine c. Serbie-et-Monténegro)], arrêt, C.I.J. Recueil 2007
(I) et à l’Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I)).


                                                                           38

    application de convention génocide (op. ind. cançado trindade)           38

   4. La Cour a également eu l’occasion d’examiner la convention sur le
génocide en même temps que d’autres conventions des Nations Unies (rela-
tives aux droits de l’homme) : cela s’est par exemple produit dans l’arrêt
qu’elle a rendu le 3 février 2006 (sur la compétence et la recevabilité) dans
l’aﬀaire des Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda) (compétence et rece-
vabilité, arrêt, C.I.J. Recueil 2006, par. 27 et suiv.). Dans cette décision, la
Cour a reconnu le caractère universel de la convention sur le génocide et
l’importance des principes qui la sous-tendent (par. 64) ; elle a en outre qua-
liﬁé les normes contenues dans les dispositions de fond de cet instrument de
normes de jus cogens, créant des droits et obligations erga omnes (ibid.).
   5. Cela n’a cependant pas empêché la Cour, dans ce même arrêt,
d’adopter une perspective volontariste, soucieuse du consentement des
Etats, lorsqu’elle en est venue à examiner la question de sa propre compé-
tence (par. 78, 125 et 127). Cette approche était regrettable, puisque la
Cour s’est ainsi trouvée privée de la possibilité de développer son propre
raisonnement sur une question revêtant la plus haute importance. Je
reviendrai plus tard sur ce point (voir parties V-VI). Selon moi, la
conscience humaine l’emporte en eﬀet sur la volonté des Etats. C’est dans
cette perspective que j’exposerai ci-après mon opinion individuelle, en
commençant par énumérer les points qui seront examinés tour à tour.
   6. Ces points sont les suivants : a) les mesures conservatoires dans les
aﬀaires portées devant la Cour au titre de la convention sur le génocide ;
b) les travaux d’établissement des faits sur le plan international : passages
pertinents des rapports de la mission internationale indépendante d’éta-
blissement des faits sur le Myanmar et de la rapporteuse spéciale des
Nations Unies sur les droits de l’homme au Myanmar ; c) les mesures
conservatoires et l’impératif de remédier à l’extrême vulnérabilité des vic-
times, ce point englobant l’héritage de la deuxième conférence mondiale
sur les droits de l’homme (1993) en ce qui concerne la vulnérabilité
humaine, ainsi que la jurisprudence internationale et la nécessité de traiter
cette vulnérabilité comme il se doit ; d) l’importance primordiale que revêt
la sauvegarde des droits fondamentaux au moyen de mesures conserva-
toires, dans le domaine du jus cogens, au titre de la convention sur le géno-
cide et du droit international coutumier correspondant. Une fois traités ces
diﬀérents points, le moment sera venu de présenter un épilogue.


  II. Les mesures conservatoires dans les affaires portées devant
         la Cour au titre de la convention sur le génocide

  7. Le fait que la convention sur le génocide soit régulièrement invo-
quée devant la Cour révèle la grande importance de cet instrument,
compte tenu de la violence et de la cruauté — aussi intemporelles que
profondément regrettables — qui règnent dans les relations humaines.
Pourtant, ce n’est que rarement que la Cour a été appelée à se prononcer
sur des demandes en indication de mesures conservatoires formulées au

                                                                             39

    application de convention génocide (op. ind. cançado trindade)                  39

titre de la convention sur le génocide (Application de la convention sur le
génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie-et-Monténégro)) en
1993, et aujourd’hui Application de la convention sur le génocide, aﬀaires
que j’examinerai tour à tour ci-après.

      1. Les mesures conservatoires dans la première affaire relative à
              l’Application de la convention sur le génocide
       (Bosnie-Herzégovine c. Yougoslavie (Serbie-et-Monténégro))
   8. Dans la première aﬀaire qui a été portée devant elle au sujet de l’Ap-
plication de la convention sur le génocide, la Cour a, comme suite à la
demande en indication de mesures conservatoires initiale formulée par la
Bosnie-Herzégovine, adopté son ordonnance du 8 avril 1993 et, comme
suite à la seconde demande en indication de mesures conservatoires,
adopté son ordonnance du 13 septembre 1993. Dans sa première ordon-
nance, elle a jugé qu’elle avait prima facie compétence en vertu de l’ar-
ticle IX de la convention sur le génocide et pouvait, partant, envisager
d’indiquer des mesures conservatoires visant à protéger certains droits au
titre de cet instrument. La Cour a ensuite souligné que, par l’article pre-
mier de celui-ci, tous les Etats parties s’étaient engagés à prévenir et à
punir le génocide en tant que crime au regard droit international 1.
   9. Le risque que soient commis des actes de génocide étant important,
la Cour a indiqué deux mesures conservatoires découlant de la conven-
tion, aux termes desquelles la Yougoslavie devait immédiatement :
a) prendre toutes les mesures en son pouvoir aﬁn de prévenir la commis-
sion du crime de génocide ; et b) veiller à ce qu’aucune unité militaire et
aucune organisation ou personne se trouvant sous son pouvoir, son auto-
rité ou son inﬂuence ne commette le crime de génocide, ne participe à une
entente en vue de commettre ce crime, n’incite directement et publique-
ment à le commettre ou ne s’en rende complice (point A du dispositif). La
Cour a en outre indiqué une mesure conservatoire d’ordre plus général,
aux termes de laquelle les deux Parties devaient ne prendre aucune mesure
et veiller à ce qu’il n’en soit prise aucune, qui soit de nature à aggraver ou
étendre le diﬀérend existant, ou à en rendre la solution plus diﬃcile
(point B du dispositif).
   10. Par la suite, dans son ordonnance du 13 septembre 1993, la Cour a
estimé que l’évolution de la situation en Bosnie-Herzégovine justiﬁait
qu’elle se penchât sur la seconde demande ; alors que la Bosnie-
Herzégovine tentait d’élargir les bases de sa compétence prima facie
au-delà de la convention sur le génocide, la Cour a de nouveau jugé que
sa compétence était fondée sur l’article IX de cet instrument. Elle a ensuite
examiné la nouvelle demande en gardant à l’esprit les mesures conserva-
toires qu’elle avait déjà indiquées cinq mois plus tôt.

   1 La Bosnie-Herzégovine et la Yougoslavie avaient donc clairement l’obligation de

prendre toutes les mesures voulues aﬁn de prévenir tout acte de génocide (que des actes
passés leur soient juridiquement attribuables ou non).

                                                                                    40

    application de convention génocide (op. ind. cançado trindade)         40

   11. La Cour a conclu que les dix mesures conservatoires additionnelles
que la Bosnie-Herzégovine venait de solliciter ne se rapportaient pas à la
protection de droits en litige susceptibles de fonder un arrêt rendu dans
l’exercice de sa compétence en vertu de l’article IX de la convention sur le
génocide. Elle a réaﬃrmé que les deux Parties avaient déjà clairement
l’obligation (en application de ce instrument lui-même) de prendre toutes
les mesures en leur pouvoir pour prévenir la commission de quelque acte
de génocide et, par ailleurs, celle de veiller à ce qu’aucune mesure ne soit
prise qui puisse aggraver ou étendre le diﬀérend existant (comme elle
l’avait prescrit par les mesures conservatoires qu’elle avait indiquées dans
son ordonnance antérieure du 8 avril 1993).
   12. La Cour n’étant pas satisfaite de la situation telle qu’elle perdurait,
elle a jugé que, plutôt que d’indiquer des mesures additionnelles, il conve-
nait que soient exécutées immédiatement et de manière eﬀective celles
qu’elle avait indiquées dans son ordonnance du 8 avril 1993. Dans cette
même ordonnance du 13 septembre 1993, elle a réaﬃrmé l’engagement de
prévenir et de punir le génocide énoncé à l’article premier de la conven-
tion, et le fait que, au regard de cette disposition, le crime de génocide,
qu’il soit commis en temps de paix ou en temps de guerre, « boulevers[ait]
la conscience humaine, inﬂige[ait] de grandes pertes à l’humanité … et
[était] contraire à la loi morale ainsi qu’à l’esprit et aux ﬁns des
Nations Unies », comme l’Assemblée générale l’avait aussitôt indiqué
dans sa résolution 96 (I) du 11 décembre 1946 (par. 50-51).

        2. Les mesures conservatoires en la présente espèce relative
             à l’Application de la convention sur le génocide
   13. En la présente aﬀaire, qui oppose la Gambie au Myanmar, la Cour
était de nouveau priée d’indiquer des mesures conservatoires ayant trait à
l’application de la convention sur le génocide. Le demandeur, comme on
le verra ci-après (parties III et IV), se référait à des travaux d’établisse-
ment des faits menés sur le plan international, à savoir des rapports d’une
mission des Nations Unies (datant de 2018 et de 2019) et des rapports de
la rapporteuse spéciale des Nations Unies sur les droits de l’homme au
Myanmar (établis ces deux mêmes années).
   14. L’examen du contenu desdits rapports servira ici de base à une
analyse des mesures conservatoires et de l’impératif de remédier à l’ex-
trême vulnérabilité des victimes (partie IV). Aux ﬁns de la présente procé-
dure en indication de mesures conservatoires, il importe de relever que la
protection requise pour les personnes et groupes se trouvant en pareille
situation a retenu l’attention des Nations Unies, tant par les travaux du
Conseil des droits de l’homme (voir ci-après) que par ceux de la Cour, ce
qui, selon moi, est extrêmement préoccupant dans le cadre du droit des
gens contemporain considéré dans son ensemble.




                                                                           41

      application de convention génocide (op. ind. cançado trindade)        41

 III. Travaux d’établissement des faits sur le plan international :
 les passages pertinents des rapports de la mission internationale
    indépendante d’établissement des faits des Nations Unies sur
                            le Myanmar

   15. Le 11 novembre 2019, la Gambie a soumis à la Cour une requête
introductive d’instance contre le Myanmar au sujet de violations alléguées
de la convention sur le génocide de 1948, et l’a priée d’indiquer des mesures
conservatoires conformément à l’article 41 de son Statut et aux articles 73,
74 et 75 de son Règlement. Dans sa requête, la Gambie décrivait « la cam-
pagne violente et radicale que continu[ait] de mener le Myanmar contre les
membres du groupe des Rohingya au moyen de mesures et actes de géno-
cide, en vue de détruire ledit groupe en tout ou en partie », et ce, en viola-
tion de la convention sur le génocide (par. 114). En tant qu’Etat partie à la
convention, elle aﬃrmait que des mesures conservatoires étaient néces-
saires pour empêcher qu’un nouveau préjudice irréparable ne soit causé
aux droits que le groupe des Rohingya tient dudit instrument (par. 115) 2.
   16. Dans sa requête, qui fait état d’actes de génocide visant, selon elle,
le peuple rohingya au Myanmar, la Gambie se réfère à : a) deux rapports
établis par la mission internationale indépendante d’établissement des faits
sur le Myanmar, qui contiennent des éléments de preuve d’une intention
génocidaire à l’encontre de ce peuple ; et b) trois rapports établis par la
rapporteuse spéciale du Conseil des droits de l’homme sur la situation des
droits de l’homme au Myanmar, qui contiennent des éléments de preuve
d’une discrimination continue et d’un possible génocide contre ce même
peuple. Je résumerai ci-après les passages pertinents de ces rapports.
   17. La mission internationale indépendante d’établissement des faits sur
le Myanmar, établie par le Conseil des droits de l’homme des Nations Unies
(résolution 34/22), a dressé le constat de violations graves et systématiques
des droits de l’homme et du droit international humanitaire — y compris
le fait de prendre délibérément pour cible des civils — dans les Etats
kachin, rakhine et shan au Myanmar. Elle a également constaté que
ces violations étaient, pour l’essentiel, le fait des forces de sécurité de cet
Etat, relevant en outre une situation d’impunité générale sur le plan interne
et l’absence de coopération du Gouvernement du Myanmar. Enﬁn,
la mission a estimé que c’est à la communauté internationale qu’il
incombait d’œuvrer aﬁn que les auteurs soient amenés à rendre compte de
leurs actes.
   18. Tout au long de sa requête introductive d’instance, la Gambie
se réfère à des rapports (datant de 2018 et 2019) de la mission internatio-
nale indépendante d’établissement des faits sur le Myanmar — notamment




  2   Voir également par. 113 et suiv.

                                                                            42

     application de convention génocide (op. ind. cançado trindade)                     42

les rapports portant constatations détaillées des 17 septembre 2018 3 et
16 septembre 2019 4 —, jugeant « particulièrement importantes » (par. 10)
les constatations qui y sont énoncées.

   19. Est également mentionné dans la requête de la Gambie le rapport
condensé que la mission a présenté au Conseil des droits de l’homme
des Nations Unies le 12 septembre 2018 5. Les rapports de synthèse
(des 12 septembre 2018 6 et 8 août 2019 7), qui ont été soumis au Conseil,
ainsi que le rapport portant constatations détaillées du 16 septembre 2019
(voir ci-après), tous cités par la Gambie dans sa requête, contiennent
des passages méritant une attention particulière que je vais résumer tour
à tour.

     1. Le rapport de la mission sur le Myanmar du 12 septembre 2018
   20. Dans le cadre de son examen des allégations de violations graves des
droits de l’homme, la mission d’établissement des faits s’est attachée, dans
son rapport de 2018, à trois situations emblématiques, à savoir : la crise dans
l’Etat rakhine ; les hostilités dans les Etats kachin et shan ; ainsi que l’atteinte
à l’exercice des libertés fondamentales et la question des discours de haine
(par. 15). En ce qui concerne la crise dans l’Etat rakhine, elle indique que le
Gouvernement du Myanmar met en œuvre, depuis plusieurs décennies, des
politiques et des pratiques ayant entraîné une marginalisation progressive de
la population des Rohingya et son « extrême vulnérabilité », ce qui a conduit
à « une situation permanente d’oppression grave, systémique et institution-
nalisée, dès la naissance et jusqu’à la mort » (par. 20).
   21. Dans son rapport, la mission souligne que l’un des éléments sur
lesquels repose cette oppression des Rohingya est leur absence de statut
juridique (par. 21), les restrictions qui leur sont imposées en matière d’ali-
mentation, de santé et d’éducation 8, ce qui donne à penser, « [d]epuis des


    3 Requête introductive d’instance, par. 10-12 ; voir également note de bas de page 11,

citant Conseil des droits de l’homme des Nations Unies, Report of the Detailed Findings
of the Independent International Fact-Finding Mission on Myanmar (17 septembre 2018),
doc. A/HRC/39/CRP.2.
    4 Requête, par. 13-14 ; voir également note de bas de page 21, citant Conseil des droits

de l’homme des Nations Unies, Detailed Findings of the Independent International Fact-
Finding Mission on Myanmar (16 septembre 2019), doc. A/HRC/42/CRP.5.
    5 Requête, par. 10 et suiv., et note de bas de page 11, citant Conseil des droits de

l’homme des Nations Unies, op. cit. infra note 6.
    6 Rapport de la mission internationale indépendante d’établissement des faits sur le

Myanmar (12 septembre 2018), Conseil des droits de l’homme des Nations Unies, doc. A/
HRC/39/64 (« rapport de la mission de 2018 »).
    7 Rapport de la mission internationale indépendante d’établissement des faits sur le

Myanmar (8 août 2019), Conseil des droits de l’homme des Nations Unies, doc. A/
HRC/42/50 (« rapport de la mission de 2019 »).
    8 Leur niveau de malnutrition observé dans le nord de l’Etat rakhine étant qualiﬁé

d’« alarmant » (par. 23).

                                                                                         43

       application de convention génocide (op. ind. cançado trindade)                 43

dizaines d’années … qu’une catastrophe est imminente » (par. 22). Elle
mentionne ensuite « d’autres restrictions discriminatoires », telles que
celles qui sont imposées à la liberté de circulation, la nécessité d’obtenir
une autorisation pour se marier ou les restrictions à la reproduction et à
l’enregistrement des naissances (par. 23).
   22. La mission examine en outre les graves violations des droits de
l’homme qui se sont produites au moment où les violences ont éclaté en
2012, ainsi que pendant « les opérations de nettoyage » de 2017 (par. 24-54).
S’agissant des Etats kachin et shan, elle relève dans son rapport que des
lignes de conduite analogues y ont été observées de la part des forces de
sécurité (soldats de la Tatmadaw et autres), notamment des actes perpé-
trés contre des minorités ethniques et religieuses avec une volonté de per-
sécution (par. 55-70).
   23. Le rapport décrit l’oppression systématique et continue dont sont
victimes les Rohingya au Myanmar, les violences et les restrictions impo-
sées aux membres de ce groupe (par. 49-51) — dont des meurtres et des
actes de torture perpétrés contre des civils (hommes, femmes et enfants ;
par. 60-61) — se poursuivant. Y sont également mentionnés l’appropria-
tion systématique des terres rohingya libérées (par. 50), les violences
sexuelles (par. 62) et le travail forcé (par. 60-61 et 63-64).
   24. Dans ce même rapport de 2018, la mission s’intéresse aux discours
de haine, relevant l’emploi d’un langage déshumanisant et stigmatisant à
l’encontre des Rohingya, et des musulmans en général, par des groupes
bouddhistes extrémistes, les autorités du Myanmar elles-mêmes caution-
nant cette rhétorique et s’en faisant l’écho (par. 73). Parmi les traits carac-
téristiques des opérations de la Tatmadaw (par. 75-82), sont recensés les
éléments suivants : a) les attaques dirigées contre des civils (par. 76-78) ;
b) les violences sexuelles récurrentes (par. 79) ; c) les discours d’exclusion
et les politiques de discrimination systématique contre les Rohingya
(par. 80-81) ; d) et l’impunité régnant au sein de la Tatmadaw et, plus
généralement, du Myanmar (par. 82, 95-98 et 100).
   25. Sur la base des informations qu’elle a recueillies, la mission estime
avoir des motifs raisonnables de conclure que de graves crimes de droit
international ont été commis, et traite séparément le génocide, les crimes
contre l’humanité et les crimes de guerre (par. 83-89). En ce qui concerne
le génocide (par. 84-87), elle avance que les crimes qui ont été commis
dans l’Etat rakhine et la manière dont ils l’ont été s’apparentent, du point
de vue de leur nature, de leur gravité et de leur portée, à des faits qui,
dans d’autres contextes, ont permis d’établir l’existence d’une intention
génocidaire (par. 85-86) 9.
   26. Il est précisé dans le rapport que le principal auteur des graves viola-
tions des droits de l’homme et des crimes de droit international qui ont été
constatés est la Tatmadaw, les autorités civiles y ayant contribué par leur


   9 La mission conclut qu’il existe des informations suﬃsantes pour justiﬁer que de hauts
responsables fassent l’objet d’enquêtes et de poursuite pour génocide (par. 87).

                                                                                       44

       application de convention génocide (op. ind. cançado trindade)        44

inaction et leur déni des actes illicites commis, ainsi qu’en faisant obstacle à
des enquêtes indépendantes et en détruisant des éléments de preuve
(par. 90-94) 10. Les éléments de preuve relatifs au génocide qui aurait été com-
mis contre le peuple rohingya sont exposés dans une série de paragraphes.
   27. La mission décrit l’oppression systématique dont les Rohingya
sont l’objet au moyen de politiques gouvernementales mises en œuvre
pendant des décennies, notamment les restrictions en matière de citoyen-
neté et de liberté de circulation, la nécessité d’obtenir une autorisation
pour se marier et les restrictions à la reproduction et à l’enregistrement
des naissances (par. 20-23). En analysant l’escalade de la violence en 2012
(par. 24-30), la mission évoque en particulier : a) le plan visant à provo-
quer la violence et à exacerber les tensions par une campagne de haine et
de déshumanisation des Rohingya (par. 25) ; b) la complicité des forces de
sécurité du Myanmar par leur inaction ou leur participation active aux
violences contre ces derniers (par. 26) ; c) les déplacements de populations
et les restrictions à la liberté de circulation, au droit à l’éducation et au
droit de vote (par. 29-30).
   28. Dans son rapport de 2018, la mission examine ensuite les « opéra-
tions de nettoyage » menées par les forces de sécurité du Myanmar contre
les Rohingya en 2017 (par. 31-54) et, en particulier : a) les attaques dis-
proportionnées et ciblées contre les villages rohingya (par. 33) et leur
modus operandi (par. 34) ; b) le niveau auquel ces attaques ont été plani-
ﬁées et conçues (par. 35, 43, 45-46, 48 et 53) ; c) les violences qui ont été
perpétrées par les forces de sécurité du Myanmar avec la participation de
certains civils de sexe masculin de diﬀérents groupes ethniques (par. 52-53) ;
d) les meurtres aléatoires (par. 36-37 et 39-41) ; e) les violences sexuelles
(par. 36 et 38-39) ; f) la destruction ciblée à grande échelle de zones peu-
plées par des Rohingya (par. 42).

          2. Le rapport de la mission sur le Myanmar du 8 août 2019
   29. Dans son rapport de 2019, la mission procède à une synthèse de ses
constatations concernant la question des droits de l’homme dans le cadre
du conﬂit dans les Etats rakhine, chin, shan et kachin, en vue de les
remettre au mécanisme d’enquête indépendant pour le Myanmar ; elle fait
également le point sur la situation des Rohingya (par. 76-94). La mission
relève que, malgré les déplacements massifs de population, quelque
600 000 Rohingya demeurent dans l’Etat rakhine au Myanmar et conti-
nuent de faire l’objet de politiques discriminatoires, notamment par une
ségrégation et des restrictions à la liberté de circulation, la privation de
nationalité, des agressions physiques, des arrestations arbitraires et
d’autres violations des droits de l’homme (par. 76).
   30. Au sujet des restrictions à la liberté de circulation des Rohingya, la
mission souligne qu’il s’agit de « l’un des éléments indiquant le plus clai-
rement que ces personnes font l’objet d’une persécution systématique »,

  10   Pour ce qui concerne les autorités civiles, voir le paragraphe 93.

                                                                             45

    application de convention génocide (op. ind. cançado trindade)          45

relevant que ces restrictions ont été renforcées depuis les violences perpé-
trées en 2012 et décrivant les incidences qu’elles ont sur la jouissance des
droits économiques, sociaux et culturels des intéressés (notamment en ce
qui concerne l’accès aux services en matière de santé et d’éducation, et
aux moyens de subsistance) (par. 77-78 et 80). Elle se penche également
sur la question des camps d’internement, dans lesquels environ
126 000 Rohingya vivent toujours dans des conditions épouvantables,
sans aucune solution envisageable en vue de leur retour (par. 82).
   31. La mission ajoute que, d’après les images satellite et les témoi-
gnages recueillis concernant la construction de nouveaux camps de réfu-
giés rohingya déplacés, le Gouvernement du Myanmar semble poursuivre
son plan d’éloignement des Rohingya de leurs terres aﬁn de creuser encore
le fossé qui les sépare du reste de la population (par. 84). Elle relève en
outre que la discrimination en matière de droit de la citoyenneté se pour-
suit et que les Rohingya ont été contraints d’accepter des cartes de vériﬁ-
cation de la nationalité par la menace et l’intimidation (par. 86-87).
   32. La mission indique que la situation des Rohingya demeure large-
ment inchangée et précise, en ce qui concerne le génocide, qu’elle a des
motifs raisonnables de conclure que l’Etat est animé d’une forte intention
génocidaire, qu’il existe un risque sérieux que des actes de génocide soient de
nouveau commis et que le Myanmar manque aux obligations qui lui
incombent de prévenir le génocide, de mener les enquêtes voulues et d’adop-
ter les mesures législatives incriminant et réprimant le génocide (par. 89-90).
   33. Le rapport contient des éléments de preuve du génocide qui aurait
été commis contre le peuple rohingya, parmi lesquels : a) le fait que les
intéressés continuent de faire l’objet d’une persécution systématique,
notamment par les restrictions imposées à leur liberté de circulation, qui
aﬀectent leur accès aux droits économiques, sociaux et culturels
(par. 76-81) ; b) les camps de personnes déplacées, le Gouvernement du
Myanmar poursuivant son plan d’éloignement des Rohingya de leurs
terres et sa politique de ségrégation (par. 82-84) ; c) le travail forcé,
notamment le fait que les Rohingya soient forcés de construire de nou-
veaux camps pour les personnes déplacées (par. 88) ; d) la poursuite de la
discrimination en matière de droit de la citoyenneté et le fait que les
Rohingya soient contraints d’accepter des cartes de vériﬁcation de la
nationalité par la menace et l’intimidation (par. 86-87).
   34. La mission conclut en précisant que la situation des Rohingya
demeure largement inchangée et que les actes du Gouvernement du
Myanmar « continuent de s’inscrire dans le cadre d’une attaque générali-
sée et systématique qui constitue une forme de persécution et s’apparente
à d’autres crimes contre l’humanité visant les Rohingya demeurant dans
l’Etat rakhine » (par. 89). Et d’ajouter :
     « la mission a également des motifs raisonnables de conclure que
     l’Etat a une forte intention génocidaire, que des actes génocidaires
     risquent sérieusement d’être à nouveau commis, et que le Myanmar
     manque aux obligations qui lui incombent de prévenir le génocide,

                                                                            46

        application de convention génocide (op. ind. cançado trindade)               46

        de mener les enquêtes voulues en la matière et d’adopter des textes de
        loi qui incriminent et répriment eﬀectivement le génocide » (par. 90).

         3. Les « constatations détaillées » de la mission sur le Myanmar
                              du 16 septembre 2019
   35. Peu après son rapport du 8 août 2019, la mission a, le 16 septembre
de la même année, présenté au Conseil des droits de l’homme des
Nations Unies un volumineux rapport (190 pages) portant « constatations
détaillées » sur le Myanmar, à titre d’informations factuelles complémen-
taires 11. Ce document débute par un résumé des formes qu’ont prises les
graves violations qui ont été commises (par. 2) ; y sont également abordées
les questions de la détermination de la responsabilité de l’Etat (par. 45
et 58-59) et de la nécessité de fournir réparation (par. 42-43). Les « consta-
tations détaillées » se rapportent à diﬀérentes formes de violence (y com-
pris les passages à tabac), la torture et les traitements cruels, le travail
forcé (par. 190-194), la privation de nourriture et d’aide humanitaire
(par. 172-175) 12 ainsi que de services de santé et de terres (par. 139-140).
   36. Selon ce document, les violences ont également pris la forme de dépla-
cements forcés et de traﬁc d’êtres humains (par. 589), ainsi que d’autres
crimes de guerre, le tout sur fond d’humiliations ou de dégradations
(par. 192). La mission souligne que l’interdiction de la torture fait partie du
jus cogens, en tant que norme impérative de droit international coutumier
(par. 389). Ces graves violations, est-il précisé dans le rapport, révèlent que
la responsabilité de l’Etat doit être mise en cause, et ce, en gardant à l’esprit
la poursuite de l’intention génocidaire (par. 230, 233, 238, 667 et 669).
   37. Une attention particulière est consacrée aux eﬀorts de la mission
(rapports de 2018-2019) pour déduire, « conformément aux règles de la
responsabilité de l’Etat, l’intention génocidaire » de la part de l’Etat du
Myanmar (par. 223 ; voir également par. 220). Pour reprendre les termes
employés dans ce rapport portant « constatations détaillées »,
           « [l]a mission a recensé sept indicateurs à partir desquels elle a déduit
        l’existence d’une intention génocidaire de détruire le peuple rohingya
        comme tel, tous fondés sur la jurisprudence internationale : première-
        ment, l’extrême brutalité dont a fait montre la Tatmadaw pendant ses
        attaques contre les Rohingya ; deuxièmement, le caractère organisé de
        la destruction entreprise par la Tatmadaw ; troisièmement, l’ampleur
        considérable et la nature des violences sexuelles perpétrées contre les
        femmes et les jeunes ﬁlles au cours des « opérations de nettoyage » ;
        quatrièmement, les propos insultants, méprisants et racistes ainsi que
        les discours d’exclusion proférés notamment par les représentants du
        Myanmar avant, pendant et après les « opérations de nettoyage » ; cin-
        quièmement, l’existence de plans et de politiques discriminatoires, tels
   11 Cité dans la note no 4 supra.
   12 Il y est souligné qu’une aide humanitaire doit être apportée aux victimes les plus
vulnérables (par. 633).

                                                                                     47

    application de convention génocide (op. ind. cançado trindade)          47

    que la législation en matière de citoyenneté et l’institution des cartes de
    vériﬁcation de la nationalité, ainsi que les mesures du gouvernement
    visant à libérer, raser et conﬁsquer les terres pour y eﬀectuer des
    constructions, de sorte à modiﬁer la composition démographique et
    ethnique de l’Etat rakhine, l’objectif étant d’y réduire la proportion de
    Rohingya ; sixièmement, la tolérance manifestée par le gouvernement
    à l’égard des discours haineux et méprisants visant les Rohingya ; et,
    septièmement, le fait que l’Etat n’ait pas enquêté sur les violations
    ﬂagrantes du droit international des droits de l’homme et les graves
    infractions au droit international humanitaire, et n’ait pas engagé les
    poursuites qui s’imposaient, aussi bien pendant qu’après la commis-
    sion des actes en question. Ces sept indicateurs permettent également
    à la mission de conclure que l’Etat ne s’est pas opposé aux « opérations
    de nettoyage » menées par la Tatmadaw ni la manière dont elles se
    sont déroulées et, de fait, les a cautionnées.
       Pour chacun de ces indicateurs, le lien est établi avec les actes ou
    omissions des organes de l’Etat du Myanmar, notamment son armée,
    d’autres forces de sécurité, ses ministères et organes législatifs, le
    UEHRD et d’autres institutions civiles. Considérés conjointement, les-
    dits indicateurs mettent au jour une ligne de conduite qui porte à
    conclure à l’existence d’une intention génocidaire de la part de l’Etat
    visant à détruire le groupe des Rohingya, en tout ou en partie, comme
    tel. Pour les raisons qui ont été exposées dans le rapport de 2018,
    aucune conclusion autre que l’existence d’une intention génocidaire ne
    peut être raisonnablement tirée de la ligne de conduite de l’Etat. »
    (Par. 224-225.) »
   38. Dans ce rapport portant « constatations détaillées », les graves vio-
lations qui ont été commises sont, de surcroît, replacées dans une dimen-
sion temporelle : il y est souligné que, avant même les violences des années
2012 et 2016-2017, qui ont conduit au déplacement forcé et à l’exode des
victimes, il y avait eu d’autres périodes de violences, telles que les opéra-
tions militaires de 1977, qui avaient conduit quelque 200 000 Rohingya à
se réfugier au Bangladesh ; cela s’est produit de nouveau en 1992 (sur
fond de meurtres, d’actes de torture, de viols et d’autres crimes),
260 000 Rohingya ayant fui au Bangladesh (par. 202-205 et 214-215).
   39. Dans cette même perspective temporelle, il est précisé dans le rap-
port que la loi sur la citoyenneté adoptée par le Myanmar en 1982 est
discriminatoire à l’encontre du peuple rohingya, puisque la citoyenneté et
d’autres « droits fondamentaux » y sont refusés aux membres de ce groupe,
leur causant « de graves souﬀrances physiques ou mentales » constitutives
d’un « crime contre l’humanité » (par. 101-106 et 216). Et la mission
d’ajouter qu’il convient de continuer d’enquêter sur les faits pour que jus-
tice puisse être rendue (par. 226), compte tenu des graves violations du
droit international des droits de l’homme et du droit international huma-
nitaire (par. 457), ainsi que de la convention des Nations Unies sur les
droits de l’enfant (par. 527), violations principalement commises par la
Tatmadaw (l’armée du Myanmar).

                                                                            48

        application de convention génocide (op. ind. cançado trindade)                       48

   40. Ces violations, qui se sont produites au cours de ces dernières
décennies, constituent une oppression continue à l’encontre des Rohingya
qui rend insupportable leur vie au Myanmar. Les membres de ce groupe
doivent faire face au déni non seulement de leurs droits, mais même de
leurs statut juridique et identité. Ces lois et politiques de l’Etat « se sont
inscrites dans le cadre d’une rhétorique discriminatoire cautionnée par »
celui-ci et d’une « oppression institutionnalisée » relevant de la persécution
(par. 210). Les attaques dirigées contre « la population rohingya du
Myanmar » ont été menées avec « une intention génocidaire », « la situa-
tion des 600 000 Rohingya demeurant au Myanmar a[yant] encore empiré
après un an passé à vivre dans des conditions déplorables », c’est-à-dire
depuis le rapport de la mission de 2018 (par. 212-213).


 IV. Travaux d’établissement des faits sur le plan international :
     les rapports de la rapporteuse spéciale des Nations Unies
              sur les droits de l’homme au Myanmar

   41. Dans sa requête, la Gambie observe en outre que la rapporteuse
spéciale du Conseil des droits de l’homme des Nations Unies sur la situa-
tion des droits de l’homme au Myanmar (Mme Yanghee Lee) s’est livrée à
d’importants travaux d’établissement des faits en ce qui concerne la cam-
pagne menée par le Myanmar contre les Rohingya 13. Outre les déclara-
tions qu’elle a faites devant lui, la rapporteuse spéciale a également soumis
au Conseil des rapports sur la situation des droits de l’homme au Myan-
mar, dont un rapport récent présenté le 30 août 2019 14. Deux de ses rap-
ports précédents (ceux des 2 mai 2019 15 et 20 août 2018 16) revêtent
également un intérêt particulier pour apprécier les allégations de génocide
formulées contre le Gouvernement du Myanmar.

   1. Le rapport de la rapporteuse spéciale sur la situation des droits de
                 l’homme au Myanmar du 30 août 2019
   42. Dans son rapport du 30 août 2019, la rapporteuse spéciale sur la
situation des droits de l’homme au Myanmar, se référant au conﬂit armé
et aux violences, examine des informations faisant état d’attaques vio-

   13  Elle cite la déclaration faite par la rapporteuse spéciale à la trente-septième session du
Conseil des droits de l’homme le 12 mars 2018 ; requête, par. 7 et note de bas de page no 4.
    14 Nations Unies, Rapport de la rapporteuse spéciale sur la situation des droits de

l’homme au Myanmar (30 août 2019), Conseil des droits de l’homme des Nations Unies,
doc. A/74/342 (ci-après, le « rapport de la rapporteuse spéciale d’août 2019 »).
    15 Nations Unies, Rapport de la rapporteuse spéciale sur la situation des droits de

l’homme au Myanmar (2 mai 2019), Conseil des droits de l’homme des Nations Unies,
doc. A/HRC/40/68.
    16 Nations Unies, Rapport de la rapporteuse spéciale sur la situation des droits de

l’homme au Myanmar (20 août 2018), Conseil des droits de l’homme des Nations Unies,
doc. A/73/332.

                                                                                             49

     application de convention génocide (op. ind. cançado trindade)                      49

lentes et persistantes contre les Rohingya (et leurs biens) dans le cadre du
conﬂit avec l’armée arakanaise dans l’Etat rakhine (par. 40). Elle observe
que les conditions de vie des Rohingya dans le nord de l’Etat rakhine
« restent déplorables » et qu’elle continue de recevoir des informations fai-
sant état de passage à tabac et de meurtres, ainsi que d’incendies de mai-
sons et de magasins de riz (ibid.).
   43. La rapporteuse spéciale précise qu’il est nécessaire de mener des
politiques « dans le cadre d’une démarche fondée sur les droits » et de
s’attaquer aux causes profondes du déplacement forcé de personnes
(par. 44). Par ailleurs, en ce qui concerne les personnes déplacées à l’inté-
rieur du pays, elle indique que, dans le centre de l’Etat rakhine, « 128 000
Rohingya et Kaman restent internés dans des camps où ils vivent dans
des conditions sordides depuis 2012 », des restrictions étant imposées à
leur liberté de circulation (par. 45).
   44. La rapporteuse spéciale prévient que, si le processus engagé se
poursuit, il aboutira à la ségrégation permanente des communautés
rohingya et kaman déplacées (par. 45). En ce qui concerne les réfugiés
rohingya, elle estime que « le Myanmar n’a absolument pas réussi à
démanteler le système de persécution dans lequel les Rohingya de l’Etat
rakhine continuent de vivre. Tant que cette situation persiste, le retour
des réfugiés n’est ni sûr ni durable » (par. 54) 17.

     2. Le rapport de la rapporteuse spéciale sur la situation des droits
                 de l’homme au Myanmar du 2 mai 2019
   45. Quelques mois auparavant, dans son rapport du 2 mai 2019, la
rapporteuse spéciale relevait que la campagne visant à imposer aux Rohi-
nya des cartes de vériﬁcation de la nationalité se poursuivait sans relâche
et que ces derniers restaient tenus de demander une autorisation pour
pouvoir quitter leur village, conformément aux règles et règlements res-
treignant leurs déplacements (par. 34). Au sujet des réfugiés rohingya, elle
observait que les conditions d’un retour volontaire, sûr, digne et durable
n’étaient pas réunies, en dépit du fait que les Gouvernements du Bangla-
desh et du Myanmar étaient convenus de commencer le rapatriement à la
mi-novembre 2018 (par. 43).
   46. La rapporteuse spéciale examinait également les conditions de sur-
population dans lesquelles vivaient les réfugiés rohingya au Bangladesh,
ainsi que leur crainte d’être forcés de retourner au Myanmar à la suite de
l’accord susmentionné entre les Gouvernements du Bangladesh et du
Myanmar (par. 41-43). Elle notait encore que ce rapatriement prévu avait
suscité beaucoup d’inquiétude et d’anxiété chez les réfugiés, conduisant


    17 De plus, la rapporteuse spéciale se dit troublée par le fait que les cartes nationales

de vériﬁcation seront délivrées après la collecte des données biométriques des rapatriés,
soulignant la possibilité que ces données puissent être utilisées pour contrôler davantage
les Rohingya qui rentrent au Myanmar (par. 55).

                                                                                          50

       application de convention génocide (op. ind. cançado trindade)               50

certains d’entre eux à se cacher, voire à tenter de mettre ﬁn à leurs jours
pour éviter un retour forcé au Myanmar (par. 43).
   47. Enﬁn, la rapporteuse spéciale se disait alarmée par le caractère
omniprésent du discours de haine institutionnalisé, notamment parce
qu’il était le fait de hauts responsables du Gouvernement (par. 51). Elle
soulignait que « le discours de haine et les fausses informations » venaient
« des institutions publiques liées à l’armée » (par. 53), et demandait ins-
tamment qu’il soit déﬁnitivement mis ﬁn à un enseignement promouvant
l’idée « d’une supériorité raciale et aliment[ant] la mésentente entre les
communautés », en supprimant « tous les passages incendiaires … des
manuels scolaires » (par. 52).

       3. Le rapport de la rapporteuse spéciale sur la situation des droits
                  de l’homme au Myanmar du 20 août 2018
   48. Encore auparavant, dans son rapport du 20 août 2018, la rappor-
teuse spéciale avait condamné les violations généralisées et systématiques
du droit international des droits de l’homme et du droit international
humanitaire commises par la Tatmadaw contre la population rohingya au
Myanmar pendant des décennies, s’attachant plus particulièrement au
conﬂit armé et aux situations de violence à partir du mois de mars 2018
(par. 36). Elle déclarait ainsi que, selon des « informations ﬁables », les
33e et 99e divisions d’infanterie légère de la Tatmadaw s’étaient rendues
coupables, avec d’autres, de « violences extrêmes contre le peuple rohingya »
dans le nord de l’Etat rakhine (depuis le 25 août 2017) (par. 37), commet-
tant notamment des massacres au cours desquels « [b]eaucoup d’hommes,
de femmes et d’enfants [avaient] trouvé la mort » (par. 38-39) 18.
   49. La rapporteuse spéciale traitait spéciﬁquement des violences
sexuelles, estimant que « la menace et l’usage généralisés de la violence
sexuelle » faisaient partie de « la stratégie employée par la Tatmadaw,
visant à humilier, terroriser et soumettre les Rohingya à une répression
collective », dans l’intention de les forcer « à fuir leur foyer et de les dis-
suader d’y retourner » (par. 48). Elle se disait également préoccupée des
conditions de vie eﬀroyables dans les camps d’internement, compte tenu
de la violence et de la discrimination continues contre les Rohingya dans
l’Etat rakhine, ainsi que de la volonté de fermer les camps pour accélérer
le retour des personnes déplacées dans leur lieu d’origine (par. 52-53).
   50. La rapporteuse spéciale s’inquiétait en outre de la poursuite de la
discrimination dans la législation sur la citoyenneté au Myanmar, les
Rohingya n’ayant pas le statut de citoyen et ne voyant pas leur statut de
réfugié reconnu au Bangladesh (par. 58-60 et 62). Elle relevait que, selon
les témoignages recueillis auprès de réfugiés récemment arrivés à Cox’s
Bazar, les conditions de vie des Rohingya dans l’Etat rakhine s’étaient


  18   Citant Amnesty International, « We Will Destroy Everything: Military Responsibi-
lity for Crimes against Humanity in Rakhine State » (27 juin 2018).

                                                                                    51

    application de convention génocide (op. ind. cançado trindade)           51

    « considérablement détériorées, avant même les violences d’août 2017,
    du fait de nouvelles restrictions imposées aux déplacements, des diﬃ-
    cultés d’accès à des moyens de subsistance, à l’éducation, à la santé et
    aux services de base, et des actes de violence, d’intimidation et d’ex-
    torsion que les forces de sécurité continu[ai]ent de perpétrer » (par. 61).
   51. De surcroît, les lois discriminatoires, notamment celles relatives à
la liberté de circulation, à l’enregistrement des familles, aux mariages et
aux naissances, étaient toujours en vigueur (par. 61). La rapporteuse spé-
ciale notait que les pressions exercées par les forces de sécurité pour faire
accepter les cartes de vériﬁcation de la nationalité avaient entraîné des
violences (par. 62). En ce qui concerne la destruction de villages rohingya,
elle relevait que des bases pour les forces de sécurité, des centres d’accueil
et de transit pour les rapatriés et des villages modèles — qui avaient par
le passé servi à encourager les bouddhistes à se réinstaller dans l’Etat
rakhine en déplaçant la population musulmane — avaient été construits
sur les terres où vivaient autrefois les Rohingya (par. 63).
   52. La rapporteuse spéciale concluait que la situation au Myanmar
décrite ci-dessus exigeait que soit promu le principe de responsabilité et
que « [l]a justice et le droit des victimes à réparation ne devraient pas
dépendre d’intérêts politiques ou économiques », étant entendu qu’« on ne
p[ouvait] véritablement ou réellement parler de responsabilité si les préoc-
cupations des victimes n[’étaient] pas prises en compte » (par. 73). A cet
eﬀet, elle présentait une série de recommandations (par. 75-80).


      V. Les mesures conservatoires et l’impératif de remédier
               à l’extrême vulnérabilité des victimes

   53. Les rapports des Nations Unies examinés ci-dessus font état des
grandes souﬀrances qu’ont subies les nombreuses victimes de la tragédie
au Myanmar. Outre ceux qui ont été tués ou ont autrement perdu la vie,
les survivants demeurent dans une situation d’extrême vulnérabilité. J’at-
tache une importance considérable à la vulnérabilité humaine, à laquelle
j’ai toujours été attentif. Aussi approfondirai-je ce point dans les para-
graphes suivants de la partie V de l’exposé de mon opinion individuelle.
   54. Les mesures conservatoires qui viennent d’être indiquées par la Cour
en la présente espèce ont pour but de préserver les droits fondamentaux des
victimes survivantes. La souﬀrance des victimes a toujours été présente
dans les écrits des penseurs au ﬁl des siècles. Permettez-moi simplement de
rappeler ici ce que disait Cecila Meireles, au milieu du XXe siècle, dans son
poème intitulé Os Mortos [Ceux qui sont morts] (1945) :
    « Creio que o morto ainda tinha chorado, depois da morte :
    enquanto os pensamentos se desagregavam,
    depois de o coração se acostumar de ter parado.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


                                                                              52

        application de convention génocide (op. ind. cançado trindade)                   52

        Creio que o morto chorou depois da morte.
        Chorou por não ter sido outro.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Mas sobre seus olhos havia uns outros, mais infelizes,
        que estavam vendo, e entendendo, e continuavam sem nada.
        Sem esperança de lágrima.
        Recuados para um mundo sem vibração.
        Tão incapazes de sentir que se via o tempo de sua morte.
        Antiga morte já entrada em esquecimento.
        Já de lágrimas secas. »

        [« Je crois que le mort pleurait toujours après son trépas :
        tandis que ses pensées se désintégraient,
        son cœur déjà résigné à ne plus battre
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Je crois que le mort pleurait après son trépas.
        Pleurait de n’avoir pas été un autre.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Mais au-dessus de ses yeux, d’autres, plus malheureux,
        voyaient, et comprenaient, et n’avaient toujours rien.
        Pas même l’espoir des larmes.
        Conﬁnés dans un monde sans vibrations.
        Bien incapables de sentir que l’on voyait l’heure de leur mort.
        Mort ancienne, déjà tombée dans l’oubli.
        Dont les larmes sont déjà sèches. »] [Traduction du Greffe.]


         1. L’héritage de la deuxième conférence mondiale sur les droits
            de l’homme (1993), du point de vue de l’attention portée
                            à la vulnérabilité humaine
   55. J’aborderai maintenant une autre question revêtant une impor-
tance particulière aux ﬁns du présent examen. Je me rappelle que, dans le
cadre des travaux de la deuxième conférence mondiale sur les droits de
l’homme (Vienne, 1993), une attention particulière a été portée aux per-
sonnes et aux groupes vulnérables ayant grand besoin de protection aﬁn
de surmonter leur impuissance 19. La nécessité que soient déﬁnies des
mesures et obligations positives à cet eﬀet a été soulignée 20. La deuxième
conférence mondiale sur les droits de l’homme a laissé un héritage impor-

   19  A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Conferência
Mundial de Direitos Humanos (1993-2013), Fortaleza/Brazil, IBDH/IIDH/SLADI, 2014,
p. 59, 65, 73, 93 et 103-104.
    20 Ibid., p. 76 ; l’accent a été mis sur la Déclaration universelle des droits de l’homme

de 1948 (ibid., p. 97, note de bas de page no 151), la conscience juridique universelle ayant
été reconnue comme la source matérielle ultime du droit des gens et, de fait, de tout droit
(ibid., p. 106).

                                                                                          53

     application de convention génocide (op. ind. cançado trindade)                     53

tant, que l’on retrouve dans son document ﬁnal, la déclaration et le pro-
gramme d’action de Vienne, dont je me souviens fort bien puisque j’ai
participé aux travaux de son comité de rédaction.
   56. L’un des points essentiels de la déclaration et du programme d’ac-
tion de 1993 est l’attention particulière qui y est portée aux personnes dis-
criminées ou désavantagées, aux personnes et aux groupes vulnérables,
aux pauvres et aux personnes socialement exclues — en somme, à tous
ceux qui ont grand besoin de protection 21. Il n’est guère surprenant que la
conférence mondiale de 1993 se soit spécialement intéressée, entre autres,
à la condition des groupes et personnes vulnérables, étant donné que cer-
tains organes des Nations Unies se penchaient déjà sur cette question.
   57. En eﬀet, grâce aux eﬀorts des organes de surveillance internationaux
aux niveaux mondial et régional, nombre de vies avaient été épargnées, des
réparations avaient été accordées, des mesures avaient été adoptées ou
modiﬁées en vue d’assurer une protection, et, à cette même ﬁn, il avait été
mis ﬁn à certaines pratiques administratives illicites 22. Compte tenu des
atrocités qui ont été commises par la suite contre des êtres humains — et
qui le sont encore aujourd’hui —, il convient cependant de garder à l’esprit
l’héritage de la conférence de Vienne dans son ensemble 23.
   58. Dans le cadre de récentes aﬀaires se rapportant à la violence humaine
aﬀectant des victimes vulnérables dans lesquelles la Cour s’est prononcée,
j’ai jugé utile de m’attacher à l’héritage de la deuxième conférence mondiale
sur les droits de l’homme, du point de vue de la vulnérabilité des victimes.
Ainsi, dans les trois exposés approfondis de mon opinion dissidente qui ont
été joints aux arrêts rendus dans les aﬀaires des Obligations relatives à des
négociations concernant la cessation de la course aux armes nucléaires et le
désarmement nucléaire (arrêts du 10 mai 2016 — voir ci-après), soutenant
fermement cette obligation universelle, j’ai appelé l’attention sur « la condi-
tion des couches les plus vulnérables de la population » et la nécessité de
« répondre aux besoins essentiels des individus » (par. 124).
   59. J’ai ajouté que la deuxième conférence mondiale sur les droits de
l’homme avait un trait essentiel,
     « [c]omme j’ai eu plusieurs fois l’occasion de le dire au cours des vingt
     dernières années 24 … à savoir qu’elles consacraient la légitimité des

    21 Nations Unies, Déclaration et programme d’action de Vienne, New York, 1993,

p. 25-71 ; étant donné qu’il apparaissait clairement que les droits de l’homme imprégnaient
tous les domaines de l’activité humaine, il a été proposé à la conférence de Vienne d’incor-
porer la dimension des droits de l’homme dans l’ensemble des programmes et activités des
Nations Unies.
    22 En outre, les institutions démocratiques nationales avaient été renforcées et des

mesures et programmes éducatifs, adoptés.
    23 Voir A. A. Cançado Trindade, « The International Law of Human Rights Two Decades

after the Second World Conference on Human Rights in Vienna in 1993 », The Realization of
Human Rights: When Theory Meets Practice — Studies in Honour of Leo Zwaak (Y. Haeck
et alii (dir. publ.)), Cambridge/Anvers/Portland, Intersentia, 2013, p. 15-39.
    24 A. A. Cançado Trindade, A Proteção dos Vulneráveis, op. cit. supra note de bas de

page no 19, 2014, p. 13-356 ; A. A. Cançado Trindade, « Sustainable Human Development

                                                                                         54

     application de convention génocide (op. ind. cançado trindade)                          54

      préoccupations que la détérioration des conditions d’existence
      constatée partout dans le monde inspirait à la communauté interna-
      tionale tout entière. Ces conférences, plaçant le bien-être des peuples
      et des individus et l’amélioration de leurs conditions de vie au centre
      des préoccupations de la communauté internationale, nous invitent à
      un retour aux origines historiques du droit des gens. » 25 (Par. 125.)
   60. Par la suite, je suis revenu sur mes considérations en la matière
dans l’exposé de mon opinion individuelle qui a été joint à l’ordonnance
rendue par la Cour le 19 avril 2017 en l’aﬀaire relative à l’Application de
la convention internationale pour la répression du financement du terrorisme
et de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Ukraine c. Fédération de Russie), dans lequel j’ai
souligné la pertinence des mesures conservatoires lorsque les victimes se
trouvent en situation de grande adversité et souﬀrance. Dans ces nou-
veaux développements approfondis, j’ai en outre mis en lumière un cer-
tain nombre de questions qui, pour partie, se sont de nouveau posées en
la présente espèce.
   61. Ne souhaitant pas réitérer ici l’ensemble des éclairages que j’ai
apportés dans cet exposé, qui remonte à près de trois ans, je me contente-
rai d’en reprendre certains points. Pour commencer, je me suis penché,
dans le cadre de la décision que la Cour a rendue en l’aﬀaire opposant
l’Ukraine à la Fédération de Russie, sur le traitement réservé à la vulné-
rabilité humaine — y compris en cas d’extrême vulnérabilité — dans la
jurisprudence des juridictions internationales contemporaines, telles que
la Cour internationale de Justice, la Cour interaméricaine des droits de
l’homme et la Cour européenne des droits de l’homme (par. 12-20).
   62. En examinant ce traitement, j’ai notamment estimé qu’

        « [i]l [était] révélateur que la Cour, comme d’autres juridictions inter-
      nationales, se voie aujourd’hui saisie d’aﬀaires dans le cadre desquelles

and Conditions of Life as a Matter of Legitimate International Concern : The Legacy of the
UN World Conferences », Japan and International Law — Past, Present and Future (Inter-
national Symposium to Mark the Centennial of the Japanese Association of International
Law), La Haye, Kluwer, 1999, p. 285-309 ; A. A. Cançado Trindade, « The Contribution
of Recent World Conferences of the United Nations to the Relations between Sustainable
Development and Economic, Social and Cultural Rights », Les hommes et l’environne-
ment : Quels droits pour le vingt-et-unième siècle ? — Etudes en hommage à Alexandre Kiss
(ouvrage collectif, M. Prieur et C. Lambrechts (dir. publ.)), Paris, Ed. Frison-Roche, 1998,
p. 119-146 ; A. A. Cançado Trindade, « Memória da Conferência Mundial de Direitos
Humanos (Vienne, 1993) », Boletim da Sociedade Brasileira de Direito Internacional
(1993-1994), vol. 87/90, p. 9-57.
   25 Les participants à ces conférences ont reconnu que, de fait, l’idéal des droits de

l’homme imprégnait tous les domaines de l’activité humaine, et avait contribué de façon
décisive à replacer les êtres humains au centre de l’appareil conceptuel du droit des gens.
Voir à ce sujet A. A. Cançado Trindade, Evolution du droit international au droit des
gens — L’accès des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone,
2008, p. 1-187.

                                                                                             55

     application de convention génocide (op. ind. cançado trindade)                        55

      des êtres humains se trouvent en situation d’extrême adversité ou vul-
      nérabilité. Cela témoigne selon moi de l’émergence d’un nouveau para-
      digme — celui du droit international humanisé, du jus gentium des temps
      modernes 26, reﬂétant le souci et la volonté de protéger toute personne
      humaine en situation de vulnérabilité. La jurisprudence des juridictions
      internationales garantes des droits de l’homme en oﬀre une illustration
      particulièrement éclairante. » (C.I.J. Recueil 2017, p. 162, par. 17.)
   63. Dans cette même aﬀaire opposant l’Ukraine à la Fédération de
Russie, ai-je poursuivi, une illustration préoccupante du besoin urgent de
mesures conservatoires était fournie par les tirs d’artillerie continus et
sans discrimination, imputables aux diﬀérentes parties, ayant frappé la
population civile dans des zones densément peuplées (d’Ukraine orien-
tale), en violations des droits de l’homme et du droit international huma-
nitaire (ibid., p. 165-166, par. 27-28). Le non-respect des mesures
conservatoires requises entraîne la responsabilité de l’Etat, avec les consé-
quences qui s’ensuivent sur le plan juridique (ibid., p. 159, par. 8).
   64. J’ai ensuite indiqué que la gravité de la situation dans cette aﬀaire
exigeait l’indication de mesures conservatoires guidées par le principe pro
persona humana, pro victima (ibid., p. 184-185, par. 85), ce qui, ai-je ajouté,
      « impos[ait] … à la Cour de dépasser la dimension strictement interéta-
      tique (celle qu’elle a coutume d’appliquer, associée au dogme du
      passé), et de centrer son attention sur les victimes (y compris les vic-
      times potentielles 27) — qu’il s’agisse de personnes 28, de groupes de
      personnes 29, de peuples ou du genre humain dans son ensemble 30, en
   26 Voir A. A. Cançado Trindade, A Humanização do Direito Internacional, 1re éd. Belo

Horizonte (Brésil), éd. Del Rey, 2006, p. 3-409 ; 2e éd. rev., Belo Horizonte (Brésil), éd. Del
Rey, 2015, p. 3-782 ; A. A. Cançado Trindade, La Humanización del Derecho Internacional
Contemporáneo, Mexico, Ed. Porrúa/IMDPC, 2013, p. 1-324 ; A. A. Cançado Trindade,
Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho Interna-
cional, Buenos Aires, éd. Ad-Hoc, 2013, p. 7-185.
   27 Sur la notion de victimes potentielles dans le contexte de l’évolution de la notion de

victime (ou de la condition du demandeur) dans le domaine de la protection internationale
des droits de l’homme, voir A. A. Cançado Trindade, « Co-existence and Co-ordination
of Mechanisms of International Protection of Human Rights (At Global and Regional
Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202 (1987),
chap. XI, p. 243-299, en particulier p. 271-292.
   28 Ainsi que je l’ai souligné dans l’exposé des opinions individuelles que j’ai jointes

en l’aﬀaire Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
Congo) (fond, 30 novembre 2010 ; réparations, 19 juin 2012).
   29 Ainsi que je l’ai aﬃrmé dans les opinions dissidente et individuelle que j’ai jointes en

l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal) (ordonnance du 28 mai 2009 et arrêt du 20 juillet 2012, respectivement), ainsi
que dans mon opinion dissidente en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie) (arrêt du 3 février 2015).
   30 Ainsi que je l’ai soutenu dans les trois récentes opinions dissidentes dans les trois

aﬀaires des Obligations relatives à des négociations concernant la cessation de la course
aux armes nucléaires et le désarmement nucléaire (Iles Marshall c. Indes) (Iles Marshall c.
Pakistan) (Iles Marshall c. Royaume Uni) (compéténce et recevabilité, arrêt, C.I.J. Recueil
2016 (I), p. 255 et suiv.).

                                                                                            56

    application de convention génocide (op. ind. cançado trindade)              56

     tant que sujets de droit international —, et non pas sur les susceptibi-
     lités interétatiques. Les êtres humains en situation de vulnérabilité sont
     en déﬁnitive les bénéﬁciaires des mesures conservatoires, qui revêtent
     aujourd’hui un caractère véritablement tutélaire et constituent une
     réelle garantie juridictionnelle de nature préventive. » (C.I.J. Recueil
     2017, p. 185, par. 86.)
   65. J’ai ensuite précisé que la nécessité qu’il soit porté une plus grande
attention à la vulnérabilité humaine devait être soigneusement appréciée
en tenant pleinement compte du besoin impérieux d’assurer la protection
des êtres humains aﬀectés (ibid., p. 185-186, par. 87-88). Le principe d’hu-
manité passe en premier (ibid., p. 186, par. 90) ; il imprègne l’ensemble du
corpus juris du droit international contemporain et « a une incidence avé-
rée sur la protection des êtres humains particulièrement vulnérables. … En
déﬁnitive, les êtres humains ont besoin d’être protégés du mal inhérent à
l’homme » (ibid., p. 185, par. 91).

         2. La jurisprudence internationale et la nécessité de traiter
                  comme il se doit la vulnérabilité humaine
a) Eléments attestant la pertinence de la prise en compte de la vulnérabilité
   des victimes
   66. La deuxième conférence mondiale sur les droits de l’homme est
demeurée ﬁdèle à l’héritage de la Déclaration universelle des droits de
l’homme de 1948, tout en apportant des réponses à de nouveaux déﬁs. La
mise en garde formulée dans la Déclaration, selon laquelle « la méconnais-
sance et le mépris des droits de l’homme ont conduit à des actes de barbarie
qui révoltent la conscience de l’humanité » (alinéa 2 du préambule), est restée
présente à l’esprit. Ainsi que le précise également la Déclaration, « il est essen-
tiel que les droits de l’homme soient protégés par un régime de droit pour
que l’homme ne soit pas contraint, en suprême recours, à la révolte contre la
tyrannie et l’oppression » (alinéa 3 du préambule). Enﬁn, il y est aﬃrmé que
« la reconnaissance de la dignité inhérente à tous les membres de la famille
humaine et de leurs droits égaux et inaliénables constitue le fondement de la
liberté, de la justice et de la paix dans le monde » (alinéa 1 du préambule).
   67. La nécessité de traiter comme il se doit la vulnérabilité humaine est
progressivement reconnue dans la jurisprudence internationale. En tant
que membre de la Cour, j’ai toujours été attentif à cette évolution indis-
pensable. Ainsi, dans l’exposé de mon opinion individuelle qui a été joint
à l’ordonnance en indication de mesures conservatoires que la Cour a ren-
due le 18 juillet 2011 en l’aﬀaire de la Demande en interprétation de l’arrêt
du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaï-
lande), j’ai précisé qu’il y avait eu des aﬀaires, telle que celle-ci, dans les-
quelles la Cour, en indiquant pareilles mesures, « [était] — démarche très
importante — allée au-delà de la dimension interétatique, en s’inquiétant
aussi du sort des personnes qui se trouvaient en danger ou en situation de
vulnérabilité ou de détresse » (C.I.J. Recueil 2011 (II), p. 591, par. 74).

                                                                                57

     application de convention génocide (op. ind. cançado trindade)                    57

   68. Dans l’exposé de mon opinion individuelle qui a été joint à l’arrêt
que la Cour a rendu sur les réparations le 19 juin 2012 en l’aﬀaire Ahmadou
Sadio Diallo (République de Guinée c. République démocratique du Congo),
j’ai considéré que les mesures adoptées en vue de la réhabilitation des vic-
times ayant subi de graves violations de leurs droits « visaient à permettre
aux victimes de surmonter leur extrême vulnérabilité et de recouvrer leur
identité et leur intégrité » (indemnisation, arrêt, C.I.J. Recueil 2012 (I),
p. 379, par. 84). Dans le cadre de l’arrêt rendu au fond en cette même
aﬀaire le 30 novembre 2010, j’avais déjà, en exposant mon opinion indivi-
duelle, souligné la nécessité pressante de surmonter la situation de vulnéra-
bilité voire d’impuissance des victimes en appliquant le principe d’humanité
au sens large (C.I.J. Recueil 2010 (II), p. 762, par. 105).
   69. J’ai également examiné cette question en d’autres occasions dans
l’exercice de mes fonctions à la Cour. Ainsi, dans l’exposé de mon opinion
dissidente qui a été joint à l’arrêt rendu le 3 février 2012 en l’aﬀaire relative
aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (inter-
venant)), j’ai appelé l’attention sur la vulnérabilité croissante des victimes
(arrêt, C.I.J. Recueil 2012 (I), p. 243-244, par. 175) ; dans l’exposé de mon
opinion individuelle qui a été joint à l’arrêt rendu le 20 juillet 2012 en l’af-
faire relative à des Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal), je me suis penché sur la vulnérabilité et la
réhabilitation des victimes (arrêt, C.I.J. Recueil 2012 (II), p. 555, par. 174).
Toutes ces réﬂexions, et d’autres encore, ont été dûment systématisées 31.

b) L’invocation de cas d’extrême vulnérabilité humaine
   70. Au cours de la procédure orale en la présente espèce, le demandeur
a été attentif à la terrible vulnérabilité des Rohingya. Ainsi, à l’audience
du 10 décembre 2019, il s’est référé à cet égard à ce qu’avait indiqué la
mission des Nations Unies dans son rapport du 17 septembre 2018 32, à
savoir que cette « extrême vulnérabilité » était « la conséquence de poli-
tiques et de pratiques de l’Etat mises en œuvre depuis plusieurs décen-
nies » 33. La Gambie a consacré une partie entière de ses exposés oraux à
« la vulnérabilité des Rohingya aux actes de génocide qui se poursuivent »
(partie IV) ; en examinant « la situation des quelque 600 000 Rohingya qui
demeurent aujourd’hui au Myanmar » (p. 37, par. 1), elle a précisé que les
intéressés « se trouv[ai]ent dans une situation d’extrême vulnérabilité,
continuant d’être victimes d’actes de génocide et de risquer de se voir à
tout moment inﬂiger des atrocités plus graves encore » (ibid., p. 37, par. 2).

   31 Voir Judge A. A. Cançado Trindade — The Construction of a Humanized Interna-

tional Law — A Collection of Individual Opinions (1991-2013), vol. II (International Court
of Justice), La Haye/Leyde, Brill/Nijhoﬀ, 2014, p. 967, 1779-1780, 1685, 1469 et 1597,
respectivement.
   32 Report of the Detailed Findings of the Independent International Fact-Finding Mission

on Myanmar, Conseil des droits de l’homme des Nations Unies, doc. A/HRC/39/CRP.2
(17 septembre 2018), par. 458.
   33 CR 2019/18, p. 23, par. 9.



                                                                                        58

    application de convention génocide (op. ind. cançado trindade)         58

   71. De plus, se référant aux cas dans lesquels la Cour avait pris note de
la vulnérabilité humaine (p. 58, par. 9 et 11), la Gambie a ajouté que, en
la présente espèce, « les Rohingya [étaient] non seulement privés de leurs
droits politiques, sociaux et culturels, mais … menacés de la perte massive
de vies humaines et, ce qui est au cœur même de cette procédure, cour[ai]ent
le risque de perdre leur existence même en tant que groupe » (p. 58, par. 11).
   72. L’extrême vulnérabilité humaine est un élément essentiel à prendre
en considération dans une décision relative à des mesures conservatoires
dans le cadre d’une aﬀaire telle que la présente espèce, sur l’Application de
la convention sur le génocide. De fait, la Cour a été saisie de certaines
aﬀaires mettant au jour la cruauté humaine, laquelle a toujours été pré-
sente dans l’histoire de l’humanité. Lorsqu’elle a jugé — à la majorité —,
dans les arrêts qu’elle a rendus le 10 mai 2016 dans les trois aﬀaires des
Obligations relatives à des négociations concernant la cessation de la course
aux armes nucléaires et le désarmement nucléaire (Iles Marshall
c. Royaume-Uni) (Iles Marshall c. Inde) (Iles Marshall c. Pakistan),
qu’elle n’avait pas compétence pour se prononcer dans ces aﬀaires, j’ai
exposé avec fermeté mon opinion dissidente.
   73. Dans ces trois exposés, j’ai souligné l’illicéité manifeste des armes
nucléaires, qui représentent une menace permanente pour l’humanité
dans son ensemble. J’ai alors examiné de manière approfondie les pro-
blèmes du mal et de la cruauté dans les relations humaines, jugeant utile
de consacrer une partie desdits exposés (la partie XVI) au thème suivant :
« Le principe d’humanité et la conception universaliste du droit : le jus
necessarium transcende les limites du jus voluntarium ». Cette partie était
notamment précédée de la partie VIII, consacrée au thème suivant : « La
malfaisance de l’homme : actualité du Livre de la Genèse au XXIe siècle ».
   74. Dans cette partie des exposés de mon opinion dissidente, j’ai rap-
pelé que nombre de penseurs inﬂuents du XXe siècle (parmi lesquels, au
milieu du siècle dernier, le Mahatma Gandhi et Stefan Zweig — d’autres
ayant, sur des continents diﬀérents, exprimé la même idée) avaient alerté
le monde sur la malfaisance de l’homme, les atrocités perpétrées à cette
époque et auparavant — atrocités qui se poursuivent aujourd’hui —
ayant fait de très nombreuses victimes. Enﬁn, face à la persistance de la
cruauté humaine, j’ai souligné la nécessité impérieuse d’adopter une
approche centrée sur les peuples en ayant à l’esprit le droit fondamental à
la vie, la raison d’humanité devant l’emporter sur la raison d’Etat.


     VI. L’importance primordiale de la sauvegarde des droits
        fondamentaux au moyen de mesures conservatoires,
                  dans le domaine du JUS COGENS

             1. Des droits fondamentaux, et non « plausibles »
 75. Les droits protégés par la présente ordonnance en indication de
mesures conservatoires sont réellement des droits fondamentaux, à com-

                                                                           59

    application de convention génocide (op. ind. cançado trindade)            59

mencer, entre autres, par le droit à la vie, le droit à l’intégrité personnelle,
le droit à la santé. Une fois encore, la Cour s’est référée à des droits lui
apparaissant « plausibles » (voir, notamment, par. 56) ; c’est désormais
son habitude, ce que je ne manque jamais de critiquer. En présentant les
arguments des Parties, dans les seuls paragraphes 46-47 de la présente
ordonnance, la Cour emploie le mot « plausible » à dix reprises pour qua-
liﬁer des droits, actes, faits ou demandes, l’intention génocidaire, ou
encore des conclusions qu’il est permis de tirer.
   76. Point n’est besoin de s’appesantir sur cet emploi superﬁciel du mot
« plausible », lequel est dépourvu de sens. Je ne répéterai donc pas ici
toutes les critiques que j’ai formulées sur le recours à ce terme, quelle que
soit sa signiﬁcation, et me contenterai de rappeler que, dans le courant de
l’année 2018, j’ai eu plusieurs fois l’occasion de me pencher sur cette ques-
tion. Ainsi, dans l’exposé de mon opinion individuelle qui a été joint à
l’ordonnance rendue en l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), j’ai livré la réﬂexion suivante :
        « Cette épreuve de la prétendue « plausibilité » des droits me semble
     être une invention récente et malavisée de la majorité des membres
     de la CIJ
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        On dirait que chacun se sent libre d’interpréter à sa guise cette
     prétendue « plausibilité » des droits ; la raison en est peut-être que la
     majorité de la Cour elle-même ne s’est guère étendue sur le sens à
     donner à ladite « plausibilité ». Or, invoquer la « plausibilité » comme
     s’il s’agissait d’une nouvelle « condition préalable » et opposer ainsi
     de nouveaux obstacles à l’indication de mesures conservatoires dans
     le cadre d’une situation continue est à la fois spécieux et préjudiciable
     à la réalisation de la justice. » (Mesures conservatoires, ordonnance du
     23 juillet 2018, C.I.J. Recueil 2018 (II), p. 456-457, par. 57 et 59.)
  77. Dans ce même texte, j’ai notamment jugé utile de préciser ce qui
suit :
        « La prétendue « plausibilité » des droits est environnée d’incerti-
     tudes qui ne font que s’accroître quand on prétend lui ajouter la pré-
     tendue « plausibilité » de la recevabilité, avec pour résultat que l’on
     compromet le principe même des mesures conservatoires en tant que
     garanties juridictionnelles à caractère préventif. Le moment est venu
     d’en prendre conscience et de prêter attention à la nature de mesures
     conservatoires, en particulier celles qui relèvent de traités relatifs aux
     droits de l’homme, qui sont au service d’êtres humains connaissant
     une situation de vulnérabilité continue aﬀectant leurs droits. » (Ibid.,
     p. 457, par. 60.)
   78. Peu de temps après, dans l’exposé de mon opinion individuelle qui
a été joint à l’arrêt rendu en l’aﬀaire relative à des Violations alléguées du
traité d’amitié, de commerce et de droits consulaires de 1955 (République

                                                                              60

        application de convention génocide (op. ind. cançado trindade)                60

islamique d’Iran c. Etats-Unis d’Amérique), j’ai critiqué le recours inutile
par la Cour à la notion de « plausibilité » dans le cas d’une situation de
vulnérabilité continue (mesures conservatoires, ordonnance du 3 octobre
2018, C.I.J. Recueil 2018 (II), p. 676-677, par. 72-76) 34, considérant que
        « la Cour aurait renforcé et clariﬁé son raisonnement si elle s’était
        abstenue de faire référence à la « plausibilité ». Dans les aﬀaires
        comme celle à l’examen, en particulier, où les droits — dont la pro-
        tection est recherchée au moyen de mesures conservatoires — sont
        clairement déﬁnis dans un traité, invoquer la « plausibilité » n’a
        aucun sens. La profession juridique, en invoquant ici encore une pré-
        tendue « plausibilité » (quoi qu’elle entende par-là), s’expose elle aussi
        à des incertitudes absurdes. » (Ibid., p. 677, par. 77.)
   79. Etant donné que, en la présente espèce, nous avons aﬀaire à des
droits réellement fondamentaux (et non « plausibles »), le principe essen-
tiel d’égalité et de non-discrimination entre lui aussi en jeu. J’ai récem-
ment examiné ce point dans l’exposé de mon opinion individuelle qui a
été joint à l’arrêt rendu en l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du
23 juillet 2018 (voir par. 76 ci-dessus), dans lequel j’ai exposé ceci :
           « Les progrès accomplis par le principe d’égalité et de non-
        discrimination sur les plans normatif et jurisprudentiel 35 n’ont pas
        été suivis par la doctrine internationale, qui a jusqu’à maintenant
        consacré à ce principe fondamental une attention insuﬃsante et sans
        aucune commune mesure avec l’importance dudit principe pour la
        théorie et la pratique du droit. Il s’agit là d’un des rares cas où la
        jurisprudence internationale est en avance sur la doctrine juridique,
        laquelle devrait s’y intéresser de plus près. » (C.I.J. Recueil 2018 (II),
        p. 444, par. 18.)
  80. J’ai ensuite appelé l’attention sur les souﬀrances que subissent
aujourd’hui de nombreux migrants, et souligné ce qui suit :
           « Les souﬀrances des générations passées ne nous ont rien appris ;
        c’est pourquoi nous devons continuer de nous ﬁxer comme objectif
        la réalisation de la justice, en gardant à l’esprit que droit et justice
        vont indissociablement de pair. La Cour se doit de poursuivre ses
        eﬀorts pour faire advenir un droit international humanisé dans un
        monde contemporain déshumanisé. » (Ibid., p. 447, par. 28.)


   34 Comme je l’avais fait précédemment dans l’exposé de mon opinion individuelle qui
a été joint à l’arrêt rendu en l’aﬀaire Jadhav (Inde c. Pakistan), mesures conservatoires,
ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 254, par. 19.
   35 Progrès auxquels j’ai consacré un ouvrage substantiel : A. A. Cançado Trindade, El

Principio Básico de Igualdad y No-Discriminación : Construcción Jurisprudencial, première
édition, Santiago du Chili, Ed. Librotecnia, 2013, p. 39-748.

                                                                                       61

        application de convention génocide (op. ind. cançado trindade)                  61

Il convient de garder à l’esprit que le principe d’égalité et de non-
discrimination est à la base des droits protégés par la convention sur le
génocide et les conventions relatives aux droits de l’homme, qui le sont
également au moyen de mesures conservatoires.

            2. Le jus cogens au titre de la convention sur le génocide
                et du droit international coutumier correspondant
   81. Ainsi que je l’ai indiqué dans une récente étude sur le développe-
ment de la jurisprudence internationale relative aux mesures conserva-
toires, celles-ci sont désormais dotées d’un régime juridique autonome 36,
qui revêt la plus grande importance aux ﬁns de la protection des droits de
l’homme fondamentaux. Ces derniers relèvent du domaine du jus cogens,
ce qui a été dûment rappelé lors de la procédure orale en la présente
espèce, la délégation de la Gambie en ayant fait mention à l’audience du
10 décembre 2019 37 ; la Cour aurait pu traiter cette question dans la pré-
sente ordonnance.
   82. Cela n’aurait pas été la première fois, puisque cette question est pré-
sente dans la jurisprudence de la Cour, même si elle devrait aujourd’hui être
développée plus avant. A cet égard, je rappellerai simplement les diﬀérents
points que la Cour a examinés jusqu’à présent. Dans l’arrêt qu’elle a rendu
sur la compétence et la recevabilité le 3 février 2006 en l’aﬀaire des Activités
armées sur le territoire du Congo (République démocratique du Congo
c. Rwanda) — aﬀaire que j’ai déjà mentionnée — (cf. par. 4 ci-dessus), elle
a ainsi reconnu que l’interdiction du génocide était une norme impérative
du droit international (C.I.J. Recueil 2006, p. 55, par. 64).
   83. Dix ans auparavant, dans l’aﬀaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie) (arrêt sur les exceptions préliminaires du
11 juillet 1996), la Cour avait notamment observé que le libellé de l’ar-
ticle IX de la convention sur le génocide « n’exclu[ai]t aucune forme de
responsabilité d’Etat » (C.I.J. Recueil 1996 (II), p. 616, par. 32). Selon
moi, la responsabilité de l’Etat et la responsabilité pénale individuelle ne
sauraient être dissociées dans les cas de massacres 38.
   84. Par la suite, la Cour s’est de nouveau penchée sur la question dans
les aﬀaires relatives à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro) (arrêt du 26 février 2007) et à l’Application de la convention

   36 Voir A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias
de Proteção, La Haye/Fortaleza, IBDH/IIDH, 2017, p. 13-348.
   37 CR 2019/18, p. 51, par. 7.
   38 Pour les enseignements de la jurisprudence internationale en la matière, voir

A. A. Cançado Trindade, State Responsibility in Cases of Massacres : Contemporary
Advances in International Justice, Universiteit Utrecht, 2011, p. 1-71 ; A. A. Cançado Trin-
dade, La Responsabilidad del Estado en Casos de Masacres — Dificultades y Avances
Contemporáneos en la Justicia Internacional, Mexico, Edit. Porrúa/Escuela Libre de
Derecho, 2018, p. 1-104.

                                                                                         62

    application de convention génocide (op. ind. cançado trindade)                 62

pour la prévention et la répression du crime de génocide (Croatie c. Serbie)
(arrêt du 3 février 2015), que j’ai déjà mentionnées (voir par. 3 ci-dessus).
Dans les deux cas, elle a traité la question de manière incomplète et insa-
tisfaisante.
   85. Ainsi, dans son arrêt de 2007, la Cour a conﬁrmé l’applicabilité des
règles régissant la responsabilité de l’Etat dans un contexte de génocide
(Application de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Serbie et Monténégro), arrêt, C.I.J.
Recueil 2007 (I), p. 114, par. 167), non sans souligner cependant que,
selon elle, la reconnaissance de la responsabilité de l’Etat ne devait pas
être entendue comme s’étendant aux crimes d’Etat, imposant ainsi des
limites en la matière (ibid., p. 114-115, par. 167-170). Dans son arrêt de
2015, elle s’est succinctement référée au jus cogens, sans en examiner les
eﬀets juridiques (Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil
2015 (I), p. 47, par. 87).
   86. Dans l’exposé de mon opinion dissidente qui a été joint à cette der-
nière décision, j’ai soutenu que les graves violations des droits de l’homme
et du droit international humanitaire, ainsi que les actes de génocide
— parmi d’autres atrocités —, constituaient un manquement à la respon-
sabilité de l’Etat et exigeaient que les victimes reçoivent réparation. Cela
est conforme à l’idée de rectitude (conformément à la recta ratio du droit
naturel) qui sous-tend la conception du droit (dans diﬀérents systèmes
juridiques : Droit / Right / Recht / Direito / Derecho / Diritto) dans son
ensemble (ibid., p. 311, par. 318-319).
   87. J’ai ensuite précisé, entre autre choses, que la convention sur le
génocide était axée sur les personnes (ibid., p. 374, 376 et 379, par. 521,
529, 542 et 545), l’attention devant être portée sur le segment de la popu-
lation concerné, conformément à une perspective humaniste et à la
lumière du principe d’humanité (partie XVIII). La convention, ai-je
encore ajouté, commande de se préoccuper des victimes, et non des sus-
ceptibilités interétatiques (ibid., p. 367-368, par. 494-496) 39. En somme, le
jus cogens au titre de la convention sur le génocide et du droit internatio-
nal coutumier correspondant doit être dûment pris en considération.


                                  VII. Epilogue

   88. Selon moi, il est nécessaire de tenir compte toutes les considéra-
tions qui précèdent aﬁn de consolider les avancées réalisées dans le
domaine du régime juridique autonome des mesures conservatoires.
S’agissant de la présente espèce, le fait que l’ordonnance en indication de

   39 Pour une récente étude, fondée sur l’exposé approfondi de mon opinion dissidente

dans cette aﬀaire, voir A. A. Cançado Trindade, A Responsabilidade do Estado sob a
Convenção contra o Genocídio : Em Defesa da Dignidade Humana, Fortaleza, IBDH/IIDH,
2015, p. 9-265.

                                                                                   63

    application de convention génocide (op. ind. cançado trindade)        63

mesures conservatoires qui vient d’être adoptée par la Cour l’ait été à
l’unanimité est signiﬁcatif. Les mesures qui y sont contenues ont, selon
moi, été indiquées pour préserver les droits fondamentaux des victimes de
la tragédie du Myanmar qui se trouvent encore dans une situation conti-
nue d’extrême vulnérabilité, sinon d’impuissance.
   89. Enﬁn, je me livrerai à présent — et ce n’est pas le moins important
— à un récapitulatif succinct des principales observations que j’ai jugé
utile de formuler dans le présent exposé de mon opinion individuelle
concernant les mesures conservatoires au titre de la convention sur le
génocide. Primus : dans une aﬀaire telle que la présente espèce, les dispo-
sitions de la convention forment un droit de protection, orienté vers la
sauvegarde des droits fondamentaux des personnes devant faire face à
une situation continue de vulnérabilité, de sorte à garantir la prééminence
du droit.
   90. Secundus : La Cour a, au ﬁl des années, contribué à la formation de
la jurisprudence internationale relative à la convention sur le génocide ;
pourtant, les ordonnances en indication de mesures conservatoires qu’elle
a rendues au titre de cet instrument ont été plutôt rares, même si elles ont
joué leur rôle consistant à apporter une protection aux droits fondamen-
taux de personnes et de groupes se trouvant dans une situation d’extrême
vulnérabilité. Tertius : s’agissant des évènements tragiques qui se déroulent
au Myanmar, des travaux d’établissement des faits ont été eﬀectués, qui
ont donné lieu aux rapports de la mission des Nations Unies au Myan-
mar (de 2018 et 2019), y compris ceux « portant constatations détaillées »,
ainsi qu’aux rapports de la rapporteuse spéciale sur les droits de l’homme
au Myanmar (de 2018 et 2019).
   91. Quartus : Ces rapports successifs des Nations Unies font état d’une
situation continue aﬀectant les droits de l’homme de nombreuses per-
sonnes au titre de la convention sur le génocide. Quintus : les mesures
conservatoires, telles que celles qui ont été indiquées dans la présente
ordonnance, visent à mettre ﬁn à la situation continue d’extrême vulnéra-
bilité des victimes. Sextus : dans une situation continue de ce type, les
droits fondamentaux nécessitant une protection sont bien connus, le point
de savoir s’ils sont « plausibles » n’ayant aucun sens. Septimus : la Cour,
dans des aﬀaires récentes, et à diﬀérents stades de l’instance en cause, a eu
à connaître d’une situation continue constituant une violation des droits
de l’homme.
   92. Octavus : les mesures conservatoires ont, ces dernières années, per-
mis de protéger un nombre croissant de personnes se trouvant dans des
situations d’extrême vulnérabilité, ce qui les a ainsi transformées en une
véritable garantie juridictionnelle à caractère préventif. Nonus : aux ﬁns de
l’indication de mesures conservatoires au titre de la convention sur le
génocide, l’extrême vulnérabilité humaine est un critère plus déterminant
que celui de la « plausibilité » de certains droits.
   93. Decimus : l’héritage de la deuxième conférence mondiale sur les
droits de l’homme (Vienne, 1993) a grandement contribué à la protection
des êtres humains se trouvant dans des situations de grande vulnérabilité.

                                                                          64

  application de convention génocide (op. ind. cançado trindade)         64

Undecimus : par ailleurs, la jurisprudence internationale, comme le montre
la présente espèce, peut répondre à la nécessité de traiter comme il se doit
l’extrême vulnérabilité humaine. Duodecimus : le fait de préserver les
droits fondamentaux au moyen de mesures conservatoires, dans le
domaine du jus cogens, au titre de la convention sur le génocide et du
droit international coutumier correspondant revêt la plus haute impor-
tance.
   94. Tertius decimus : les progrès vers la consolidation de ce que j’ap-
pelle, depuis des années, le régime juridique autonome des mesures conser-
vatoires se poursuivent. Quartus decimus : la formation historique du
corpus juris de la protection internationale des droits de la personne
humaine a grandement contribué à une prise de conscience croissante de
l’importance que revêt également le principe fondamental d’égalité et de
non-discrimination. Quintus decimus : la présente espèce démontre une
fois encore que des mesures conservatoires au titre de la convention sur le
génocide, ou de conventions relatives aux droits de l’homme, ne peuvent
être déterminées et indiquées comme il se doit que si l’on se place dans
une perspective humaniste, en évitant nécessairement les écueils d’un
volontarisme étatique dépassé et dépourvu de pertinence.

                       (Signé) Antônio Augusto Cançado Trindade.




                                                                         65

